THE THIRTEENTH COURT OF APPEALS

                                   13-14-00303-CV


                                   Richard Bianchi
                                          v.
                                  The State Of Texas


                                   On Appeal from the
                     343rd District Court of Aransas County, Texas
                           Trial Cause No. A-14-0029-CV-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be REVERSED and

RENDERED.      The Court orders the judgment of the trial court REVERSED and

RENDERS a take nothing judgment against appellee. Costs of the appeal are adjudged

against appellee.

      We further order this decision certified below for observance.



August 21, 2014